Citation Nr: 0838466	
Decision Date: 11/07/08    Archive Date: 11/18/08

DOCKET NO.  05-39 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim seeking service connection for a stomach disorder. 

REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1955 to February 1957.  This case is before the 
Board of Veterans' Appeals (Board) on appeal from a March 
2004 rating decision by the Houston Regional Office (RO) of 
the Department of Veterans Affairs (VA) that denied service 
connection for bilateral hearing loss and tinnitus and 
declined to reopen claims seeking service connection for a 
low back disorder and a stomach disorder. The veteran 
perfected his appeal with the issues stated in the March 2004 
rating decision.  A June 2008 rating decision granted service 
connection for a low back disorder, tinnitus, and bilateral 
hearing loss.  The only remaining matter before the Board is 
as stated on the previous page.   
	

FINDINGS OF FACT

1.  The additional evidence regarding the veteran's stomach 
disorder associated with the claims folder since the February 
1958 RO decision is not cumulative or redundant, and relates 
to an unestablished fact necessary to substantiate the claim 
of service connection for a stomach disorder.

2.  The veteran's current stomach disorder began many years 
after service and is not the result of a disease or injury in 
service.


CONCLUSION OF LAW

1.  New and material evidence sufficient to reopen the 
veteran's claim of service connection for a stomach disorder 
has been submitted. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2008).

2.  A stomach disorder was not incurred in active service and 
is not proximately due to. 38 U.S.C.A. § 1131 (West 2002); 38 
C.F.R. §§ 3.303 (2008).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the notice and assistance to be afforded to 
claimants in substantiating their claims. VCAA § 3(a), 114 
Stat. 2096, 2096-97 (2000) (now codified as amended at 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007)).  In 
addition, VA published regulations, which were created for 
the purpose of implementing many of the provisions of VCAA. 
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in 
pertinent part, at 38 C.F.R. § 3.159 (2007)).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing. Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The requirements apply to 
all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO). Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  See Dingess, supra; Pelegrini, supra.

In October and December 2003 letters (prior to the March 2004 
rating decision), the RO advised the veteran of the type of 
evidence needed to reopen his previously denied claim of 
service connection.  He was advised that "new" evidence is 
evidence submitted to VA for the first time, and that 
"material" evidence is evidence must relate to an 
unestablished fact necessary to substantiate the claim.  He 
was told that he was previously denied service connection for 
a stomach disorder (not found on his last exam and any 
pathology of the stomach was not noted at the time of 
discharge.)  He was told that evidence must be new and 
material in order for the RO to consider the stomach issue.  
The evidence must raise a reasonable possibility, that when 
considered with all the evidence of record (both new and 
old), hat the outcome (conclusion) would change.  He was told 
that the evidence cannot simply be repetitive or cumulative 
of evidence that was already in VA's possession when his 
original claim was denied.  The October 2003 letter also 
advised the veteran as to the type of evidence needed to 
substantiate the underlying claim for service connection on a 
secondary basis.  See Kent v. Nicholson, 20 Vet. App. 1 
(2006).  The veteran was also advised of his and VA's 
responsibilities under VCAA, to include what evidence should 
be provided by him and what evidence should be provided by 
VA.  

In compliance with Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), a March 2006 letter informed the veteran of 
disability rating and effective date criteria.  The claim was 
readjudicated by June 2008 supplemental statement of the 
case.  It is not alleged that notice in this case was less 
than adequate.
	
The veteran's service treatment records (STR's) were 
previously associated with his claims file; pertinent 
treatment records have been secured.  The RO did not arrange 
for a VA examination or medical opinion because it was not 
warranted.  Absent any competent (medical) evidence 
suggesting that the appellant's stomach disorder or 
gastroesophageal reflux disease (GERD) may have been caused 
or aggravated by his service, an examination to secure a 
medical nexus opinion is not warranted.  See 38 C.F.R. § 
3.159(c)(4); Duenas v. Principi, 18 Vet. App. 512, 516 
(2004).   The appellant has not identified any pertinent 
evidence that remains outstanding. VA's duty to assist is 
also met.  Accordingly, the Board will address the merits of 
the claim.

II.  Factual Background, Criteria, and Analysis

A veteran may reopen a finally adjudicated claim by 
submitting new and material evidence. 38 U.S.C.A. § 5108 
(2002); 38 C.F.R. § 3.156(a) (2008).  The definition of "new 
and material evidence" was revised in August 2001. 38 C.F.R. 
§ 3.156 (2002).  The change in the law pertains to claims 
filed on or after August 29, 2001. Duty to Assist, 66 Fed. 
Reg. 45,620 (Aug. 29, 2001).  The veteran's application to 
reopen his claim for service connection for cervical spine 
disorders was initiated in October 2003.  Thus, the new 
definition of "new and material evidence" is applicable to 
his claim.

Under the revised definition, new evidence means existing 
evidence not previously submitted to agency decisionmakers. 
38 C.F.R. § 3.156(a) (2008).  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim. Id.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim. Id.

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed. 
Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  In order 
for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  Smith v. West, 12 Vet. App. 312, 
314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  VA 
may then proceed to evaluate the merits of the claim on the 
basis of all evidence of record, but only after ensuring that 
the duty to assist the veteran in developing the facts 
necessary for the claim has been satisfied.

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in active 
military service. 38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 
3.303 (2008).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d) (2008).  
"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, 
(2) medical evidence, or in certain circumstances lay 
testimony, of in-service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the in-service disease or 
injury."  Pond v. West, 12 Vet. App. 341, 346 (1999).  Where 
the determinative issue involves a medical diagnosis, 
competent medical evidence is required.  This burden 
typically cannot be met by lay testimony because lay persons 
are not competent to offer medical opinions.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).
Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury. 38 C.F.R. § 3.310(a) 
(2008).  Establishing service-connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability. See 38 C.F.R. § 3.310(a) (2006); see also Allen 
v. Brown, 7 Vet. App. 439, 448 (1995) (en banc) (providing 
that secondary service connection may also be granted for the 
degree of aggravation to a nonservice-connected disorder 
which is proximately due to or the result of a service- 
connected disorder) reconciling Leopoldo v. Brown, 4 Vet. 
App. 216 (1993) and Tobin v. Derwinski, 2 Vet. App. 34 
(1991).

That an injury or disease occurred in service is not enough; 
there must be chronic disability resulting from that injury 
or disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity. 38 C.F.R. § 3.303(b). When there is evidence 
that a chronic disease, including arthritis, manifests to a 
degree of 10 percent or more within one year of leaving 
service, such disability shall be granted service connection 
on a presumptive basis. 38 C.F.R. §§ 3.307, 3.309 (2008).

A review of the record shows that a February 1958 rating 
decision denied service connection for a stomach disorder 
essentially on the basis that, while the veteran was treated 
for acute gastroenteritis in service, there was no pathology 
of the stomach noted subsequently or at discharge.  The 
veteran did not appeal that decision and it became final.  

Evidence of record prior to the February 1958 rating decision 
included service treatment records (STR's) that showed that 
the veteran was hospitalized for acute gastroenteritis of 
unknown origin in April 1956.  Subsequent treatment records, 
including November 1956 separation examination were negative 
for any complaints, treatment, or diagnosis of a stomach 
disorder.  On November 1956 separation physical examination 
the abdomen and upper G-U system were normal.  

Records received since the February 1956 rating decision 
included VA outpatient treatment records from 2001 to 2008 
that included a diagnosis of GERD.  A July 2001 physical 
examination revealed that the veteran's abdomen was soft with 
no masses.  The veteran also indicated that he had a stomach 
disorder in service and that associated symptomatology 
continued since that time.

The veteran filed the instant claim to reopen his stomach 
disorder claim in October 2003.  The RO denied the instant 
claim in a rating decision dated in March 2004.  The veteran 
filed a notice of disagreement (NOD) and a substantive appeal 
within the applicable time limit.  The appeal of the March 
2004 rating decision is properly before the Board.

Since the final 1958 RO decision, the evidence added to the 
record included statements from the veteran that he had a 
stomach disorder in service as well as continuity of 
symptomatology thereafter.  Also, VA treatment records showed 
that the veteran currently had GERD.  The Board finds that 
this evidence is both new and material as it includes 
competent previously unconsidered and competent lay 
description of a continuation of symptoms.  The Board also 
finds that such evidence raised a reasonable possibility of 
substantiating the claim when viewed against all the evidence 
of record.   Accordingly, the Board finds that the additional 
evidence was sufficient to reopen the claim for service 
connection for a stomach disorder.

The issue of new and material evidence must be addressed in 
the first instance by the Board because the issue goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 
167, 171 (1996) (applying an identical analysis to claims 
previously and finally denied, whether by the Board or the 
RO).  Only where, as here, the Board concludes that new and 
material evidence has been received does it have jurisdiction 
to consider the merits of the claim. Barnett; Hickson v. 
West, 11 Vet. App. 374 (1998).

As the veteran's claim has been reopened, it is determined 
that the Veterans Claims Assistance Act of 2000 (VCAA) has 
been complied with as to the issue of whether new and 
material evidence has been submitted. 38 U.S.C.A. §§ 5103, 
5103A (West 2002); 38 C.F.R. §§ 3.102, 3.159 (2008).

Now that the veteran's claim for a stomach disorder has been 
reopened pursuant to the discussion above, the next step is 
to consider the veteran's claim of service connection on the 
merits.  The Board finds that taking such action will not 
result in prejudice to the veteran.  As noted in the above 
VCAA discussion, the veteran received sufficient notice of 
the evidentiary requirements for service connection, received 
ample opportunity to respond and submit evidence and 
argument, and did so.

The veteran's STR's show that the veteran was hospitalized 
for acute gastroenteritis of unknown etiology in April 1956.  
Subsequent treatment records were negative for complaints, 
treatment, or diagnoses of a stomach disorder.  The November 
1956 physical evaluation for separation did not show any 
stomach or upper gastrointestinal disorder.  Accordingly, the 
evidence does not reflect that a chronic stomach disorder is 
shown to have begun during service.   

The first post-service documentation of a stomach 
disorder/GERD is not until 2002, approximately 46 years after 
service.  The Board finds this gap in time significant, and 
it weighs against the existence of a link between the 
veteran's stomach disorder and his time in service. Cf. 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
(holding, in an aggravation context, that the Board may 
consider a prolonged period without medical complaint when 
deciding a claim).  Thus, absent any competent medical 
evidence showing findings of a chronic stomach disorder 
manifesting in service or other medical evidence that tends 
to link the post-service stomach disorder to service, the 
Board finds that the objective evidence during service (one 
time treatment for acute gastroenteritis) outweighs the 
veteran's recent statements and contentions.

There is a preponderance of the evidence against the 
veteran's claim for service connection for a stomach 
disorder.  Thus, the benefit-of- the-doubt rule does not 
apply, and the veteran's claims must be denied. 38 U.S.C.A 
§5107.


ORDER

As the veteran has submitted new and material evidence in 
order to reopen a claim of service connection for a stomach 
disorder, the claim is reopened.

Entitlement to service connection for a stomach disorder is 
denied.



____________________________________________
V. L.  JORDAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


